Exhibit 10.1
Restricted Share Unit Agreement
Granted Under The Amended and Restated 2005 Equity Incentive Plan
1. Grant of Award.
     Pursuant to authority delegated by the Supervisory Board and Management
Board (the “Board”) of Vistaprint N.V., a Netherlands company (the “Company”),
pursuant to Section 3 of the Amended and Restated 2005 Equity Incentive Plan
(the “Plan”), this Agreement evidences the grant by the Company on «GrantDate»
(the “Grant Date”) to «Name» (the “Participant”) of «Numbershares» restricted
share units (the “Units”) with respect to a total of «Numbershares» ordinary
shares of the Company, €0.01 par value per share (the “Ordinary Shares”).
     Except as otherwise indicated by the context, the term “Participant,” as
used in this award, is deemed to include any person who acquires rights under
this award validly under its terms.
2. Vesting Schedule.
     (a) Subject to the terms and conditions of this award, the Units vest in
accordance with the following schedule. On each vesting date each Unit is
automatically converted into an Ordinary Share (on a one-to-one basis). Vesting
amounts pursuant to the following schedule are cumulative:

  •   25% of the original number of Units on «Vestingdate» (the “Vesting Date”),
    •   and an additional 6.25% of the original number of Units at the end of
each successive three-month period following the Vesting Date until the third
anniversary of the Vesting Date.

     (b) Continuous Relationship with the Company Required. This vesting
schedule requires that the Participant, at the time any Units vest, is, and has
been at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
and as defined in Section 424(e) or (f) of the United States Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder (the
“Code”) (an “Eligible Participant”). Therefore, the Participant expressly
accepts and agrees that any termination of his or her relationship with the
Company for any reason whatsoever (including without limitation unfair or
objective dismissal, permanent disability, resignation, desistance, etc.),
automatically means the forfeiture of all of his or her unvested Units, with no
compensation whatsoever. The Participant acknowledges and accepts that this is
an essential condition of this Agreement and expressly agrees to this condition
as an essential part thereof. If the Participant is employed by a parent or
subsidiary of the Company, any references in this Agreement to employment by or
with the Company or termination of employment by or with the Company are instead
deemed to refer to such parent or subsidiary.
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then the vesting of Units ceases
and the Participant has no further rights with respect to any unvested Units. If
the Participant, before this Award becomes vested in full, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company or a parent or subsidiary of the Company, the
vesting of Units ceases, and this award terminates immediately upon such
violation.
3. Timing and Form of Distribution.
     The Company shall distribute, as soon as practicable after each vesting
date, the Units that become vested on such date in the form of Ordinary Shares
(on a one-to-one basis) (such date, the “Distribution Date”). In no event shall
the Distribution Date be later than 45 days following the

 



--------------------------------------------------------------------------------



 



applicable vesting date, except that in the case of Participants who are not
subject to U.S. income taxes on this award, the Distribution Date may be a later
date if required by local law. The Participant will only receive distributions
with respect to his or her vested Units and has no right to a distribution of
Ordinary Shares with respect to unvested Units unless and until such Units vest.
Once an Ordinary Share with respect to a vested Unit has been distributed
pursuant to this award, the Participant has no further rights with respect to
that Unit.
4. Withholding.
     The Participant is required to satisfy the payment of any Withholding Taxes
(as defined below) required to be withheld with respect to the vesting of Units.
As used in this Agreement, Withholding Taxes includes, as applicable and without
limitation, federal, state, local, foreign and provincial income tax, social
insurance contributions, payroll tax, payment on account or other tax-related
items. Furthermore, if the Participant is subject to tax in more than one
jurisdiction, the Participant acknowledges that the Company may be required to
withhold or account for Withholding Taxes in more than one jurisdiction. In
order to satisfy the Withholding Taxes owed with respect to the vesting of
Units, the Participant agrees that:
     (a) Unless the Company, in its sole discretion, determines that the
procedure set forth in this Section 4(a) is not advisable or unless the
Participant is subject to Swiss income taxes on any income from this award, at
the Distribution Date, the Company shall withhold a number of Ordinary Shares
with a market value (based on the closing price of the Ordinary Shares on the
last trading day prior to the Distribution Date) equal to the amount necessary
to satisfy the minimum amount of Withholding Taxes due on such Distribution
Date.
     (b) If the Company, in its sole discretion, determines that the procedure
set forth in Section 4(a) is not advisable or sufficient or if the Participant
is subject to Swiss income taxes on any income from this award, then the
Participant, as a condition to receiving any Ordinary Shares upon the vesting of
Units, shall either (i) pay to the Company, by cash or check, or in the sole
discretion of the Company, payroll deduction, an amount sufficient to satisfy
any Withholding Taxes or otherwise make arrangements satisfactory to the Company
in its sole discretion for the payment of such amounts (including through offset
of any amounts otherwise payable by the Company to the Participant, including
salary or other compensation), or (ii) if the Company in its sole discretion
determines to permit Participants to so elect, execute and deliver to the
Company an irrevocable standing order authorizing E-Trade or any broker approved
by the Company to sell, at the market price on the applicable Distribution Date,
the number of Ordinary Shares that the Company has instructed such broker is
necessary to obtain proceeds sufficient to satisfy the Withholding Taxes
applicable to the Ordinary Shares to be distributed to the Participant on the
Distribution Date (based on the closing price of Ordinary Shares on the last
trading day prior to the Distribution Date) and to remit such proceeds to the
Company. The Participant agrees to execute and deliver such documents as may be
reasonably required in connection with the sale of any Ordinary Shares pursuant
to this Section 4(b).
5. Nontransferability of Award.
     The Participant may not sell, assign, transfer, pledge or otherwise
encumber this award, either voluntarily or by operation of law, except by will
or the laws of descent and distribution. However, with respect to any award that
is exempt from the provisions of Section 409A of the Code and the guidance
thereunder (“Section 409A”) or with respect to a Participant who is not subject
to U.S. income taxes on any income from this award, the Participant may transfer
the award pursuant to a qualified domestic relations order, or to or for the
benefit of any immediate family member, family trust, family partnership or
family limited liability company established solely for the benefit of the
holder and/or an immediate family member of the holder if, with respect to such
proposed transferee, the Company would be eligible

2



--------------------------------------------------------------------------------



 



to use a Form S-8 for the registration of the issuance and sale of the Ordinary
Shares subject to such award under the United States Securities Act of 1933, as
amended.
6. No Right to Employment or Other Status.
     This award shall not be construed as giving the Participant the right to
continued employment or any other relationship with the Company or any parent or
subsidiary of the Company. The Company and any parent or subsidiary of the
Company expressly reserve the right to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this award, except as expressly provided in this award.
7. No Rights as Shareholder.
     The Participant has no rights as a shareholder with respect to any Ordinary
Shares distributable under this award until becoming recordholder of such
shares.
8. Provisions of the Plan.
     This award is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this award.
9. Nature of the Grant. In accepting this Agreement, the Participant
acknowledges as follows:
     (a) The Plan is established voluntarily by the Company, is discretionary in
nature and cannot be regarded as a contractual employment condition, benefit or
other right in any way whatsoever. Thus, the Company may modify, amend, suspend
or terminate the Plan at the Company’s sole discretion at any time, unless
otherwise provided in the Plan or this Agreement.
     (b) The grant of the Units and the Ordinary Shares is voluntary and
occasional and does not create any contractual or other right to receive future
awards of Units or benefits in lieu of Units even if Units have been awarded
repeatedly in the past.
     (c) All decisions with respect to future grants of Units and/or Ordinary
Shares, if any, are at the Company’s sole discretion.
     (d) The Participant’s participation in the Plan is voluntary.
     (e) The Units and the Ordinary Shares are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or to the Participant’s employer, and the Units are outside the scope of
the Participant’s employment contract, if any.
     (f) The Units and the Ordinary Shares are not part of normal or expected
compensation or salary for any purpose, including but not limited to the
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments, and in no event should be considered as compensation for,
or relating in any way to, past services for the Company or the Participant’s
employer.
     (g) The future value of the underlying Ordinary Shares is unknown and
cannot be predicted with certainty.
     (h) If the Participant receives Ordinary Shares upon vesting, the value of
such Ordinary Shares acquired on vesting of Units may increase or decrease in
value.

3



--------------------------------------------------------------------------------



 



     (i) In consideration of the grant of the Units, no claim or entitlement to
compensation or damages arises from termination of the Units or Ordinary Shares,
diminution in value of the Ordinary Shares or termination of the Participant’s
employment by the Company or the Participant’s employer for any reason
whatsoever and whether or not in breach of local labor laws. The Participant
irrevocably releases the Company and his or her employer from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting this
Agreement, the Participant is deemed irrevocably to have waived his or her
entitlement to pursue such claim.
     (j) Further, if the Participant ceases to be a employee for any reason
whatsoever and whether or not in breach of local labor laws, the Participant’s
right to vesting of the Units under this Agreement and the Plan, if any,
terminates effective as of the date that the Participant is no longer actively
employed by the Company and will not be extended by any notice period mandated
under local law (for example, active employment would not include a period of
“garden leave” or similar period pursuant to local law). The Company has the
exclusive discretion to determine when the Participant is no longer actively
employed for purposes of this Agreement and the Plan.
10. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Ordinary Shares acquired under the Plan to the extent the Company
determines it is necessary or advisable in order to comply with federal, state,
local, foreign or provincial laws or to facilitate the administration of the
Plan, except that with respect to awards that are subject to Section 409A, to
the extent so permitted under Section 409A. Furthermore, the parties hereto
agree to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement and the Plan.
11. Data Privacy Notice and Consent. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this paragraph, by and
among, as applicable, the Participant’s employer and the Company and its
subsidiaries and affiliates for, among other purposes, implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company and its subsidiaries hold certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any Ordinary Shares or
directorships held in the Company, details of all options or any other
entitlement to Ordinary Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Participant further understands and agrees
that the Company and/or its subsidiaries will transfer Data amongst themselves
as necessary for employment purposes, including implementation, administration
and management of the Participant’s participation in the Plan, and that the
Company and/or any of its subsidiaries may each further transfer Data to E-Trade
or such other stock plan service provider or other third parties assisting the
Company with processing of Data. The Participant understands that these
recipients may be located in the United States, and that the recipient’s country
may have different data privacy laws and protections than in the Participant’s
country. The Participant authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes described in
this section, including any requisite transfer to E-Trade or such other stock
plan service provider or other third party as may be required for the
administration of the Plan and/or the subsequent holding of Ordinary Shares on
the Participant’s behalf. The Participant understands that he or she may, at any
time, request access to the Data, request any necessary amendments to it or
refuse or withdraw the consents in this Section 11, in any case without cost, by
contacting in writing his or her local human resources representative. The
Participant understands, however, that withdrawal of consent may affect the
Participant’s ability participate in or realize benefits from the Plan. For more
information on the

4



--------------------------------------------------------------------------------



 



consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
12. Reorganization Events and Change in Control Events.
          (a) Reorganization Event.
          (i) In connection with a Reorganization Event (as defined in the
Plan), the Board may take any one or more of the following actions with respect
to the Units on such terms as the Board determines (except to the extent
specifically otherwise provided in another agreement between the Company and the
Participant): (A) provide that outstanding Units shall be assumed, or
substantially equivalent Units shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); (B) provide that outstanding
Units shall become vested and deliverable in whole or in part prior to or upon
such Reorganization Event; (C) in the event of a Reorganization Event under the
terms of which holders of Ordinary Shares will receive upon consummation thereof
a cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to Participant with
respect to each Unit held by a Participant equal to (I) the number of Ordinary
Shares that vest upon or immediately prior to such Reorganization Event
multiplied by (II) the excess of (X) the Acquisition Price over (Y) any
applicable tax withholdings, in exchange for the termination of such Units;
(D) provide that, in connection with a liquidation or dissolution of the
Company, the Units shall convert into the right to receive liquidation proceeds
(if applicable, net of any applicable Withholding Taxes); (E) provide for the
termination of unvested Units immediately prior to the Reorganization Event; (F)
any other action permitted under the Plan; and (G) any combination of the
foregoing. In taking any of the actions permitted under this Section 12(a)(i),
the Board shall not be obligated by the Plan or this Agreement to treat all
awards of Units under the Plan, all awards of Units held by a Participant, or
all awards of the same type, identically.
          (ii) Notwithstanding the terms of Section 12(a)(i), in the case of
outstanding Units that are subject to Section 409A: (A) if another agreement
between the Participant and the Company provides that the Units shall be settled
upon a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i) (a “Section 409A Change in Control”), and
the Reorganization Event constitutes a Section 409A Change in Control, then no
assumption or substitution shall be permitted pursuant to Section 12(a)(i)(A)
and the Units shall instead be settled in accordance with the terms of the
applicable agreement; (B) the Board may only undertake the actions set forth in
clauses (B), (C), (D), (E) or (F) of Section 12(a)(i) if the Reorganization
Event constitutes a Section 409A Change in Control and such action is permitted
or required by Section 409A; and (C) if the Reorganization Event is not a
Section 409A Change in Control or the action under clauses (B), (C), (D), (E) or
(F) of Section 12(a)(i) are not permitted or required by Section 409A, and the
acquiring or succeeding corporation does not assume or substitute the Units
pursuant to clause (A) of Section 12(a)(i), then the unvested Units terminate
immediately prior to the consummation of the Reorganization Event without any
payment in exchange therefore.
          (iii) For purposes of Section 12(a)(i)(A), the Units are considered
assumed if, following consummation of the Reorganization Event, such award
confers the right to receive pursuant to the terms of such award, for each
Ordinary Share subject to the Units immediately prior to the consummation of the
Reorganization Even, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of
Ordinary Shares for each Ordinary Share held immediately prior to the
consummation of the Reorganization Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Ordinary Shares), except that if the consideration received
as a result of the Reorganization Event is not solely common stock of the
acquiring or succeeding corporation (or an affiliate thereof), the Company may,
with the consent of the acquiring or succeeding corporation, provide for the
consideration to be

5



--------------------------------------------------------------------------------



 



received upon the exercise or settlement of the award to consist solely of such
number of shares of common stock of the acquiring or succeeding corporation (or
an affiliate thereof) that the Board determined to be equivalent in value (as of
the date of such determination or another date specified by the Board) to the
per share consideration received by holders of outstanding Ordinary Shares as a
result of the Reorganization Event.
     (b) Change in Control Event.
          (i) Upon the occurrence of a Change in Control Event (as defined in
the Plan), regardless of whether such event also constitutes a Reorganization
Event (except to the extent specifically otherwise provided in another agreement
between the Company and the Participant), one-half of the number of then
unvested Units become vested if, on or prior to the first anniversary of the
date of the consummation of the Change in Control Event, the Participant’s
employment with the Company or the acquiring or succeeding corporation is
terminated for Good Reason (as defined below) by the Participant or is
terminated without Cause (as defined in the Plan) by the Company or the
acquiring or succeeding corporation.
          (ii) For purposes of this Agreement, “Good Reason” means (A) any
significant diminution in the Participant’s duties, authority or
responsibilities from and after the Change in Control Event, (B) any material
reduction in base compensation payable to the Participant from and after the
Change in Control Event, or (C) the relocation of the place of business at which
the Participant is principally located to a location that is greater than 50
miles from the current site. However, no such event or condition constitutes
Good Reason unless (x) the Participant gives the Company a written notice of
termination for Good Reason not more than 90 days after the initial existence of
the condition, (y) the grounds for termination (if susceptible to correction)
are not corrected by the Company within 30 days of its receipt of such notice
and (z) Participant’s termination of employment occurs within six months
following the Company’s receipt of such notice.
13. Section 409A.
     (a) This Agreement is intended to comply with or be exempt from the
requirements of Section 409A and shall be construed consistently therewith. The
Company makes no representations or warranties and will have no liability to the
Participant or to any other person, if any of the provisions of or payments
under this Agreement are determined to constitute nonqualified deferred
compensation subject to Section 409A but that do not satisfy the requirements of
that Section.
     (b) If the Units are considered to be “nonqualified deferred compensation”
within the meaning of Section 409A, and the Participant is considered a
“specified employee” within the meaning of Section 409A, then notwithstanding
anything to the contrary in this Agreement, no Ordinary Shares that are required
to be delivered upon vesting of Units that occurs upon a termination of
employment shall be delivered to the Participant until the earlier of (i) the
six-month and one-day anniversary of the Participant’s termination of employment
and (ii) the Participant’s death.
     (c) For purposes of Sections 12(b)(ii) and 13(b) of this Agreement,
“termination of employment” and similar terms mean “separation from service”
within the meaning of Section 409A. The determination of whether and when
Participant’s separation from service from the Company has occurred shall be
made in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h). Solely for purposes of this
Section 13(c), “Company” includes all persons with whom the Company would be
considered a single employer under Section 414(b) and 414(c) of the Code.

6



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     By signing or electronically accepting this Agreement, the Participant
agrees to the terms and conditions hereof. The Participant hereby acknowledges
receipt of a copy of the Vistaprint N.V. Amended and Restated 2005 Equity
Incentive Plan.

7